                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                              AT CHATTANOOGA


  UNITED STATES OF AMERICA                    )
                                              )
  vs.                                         )    No.    3:19-CR-64
                                              )           3:20-CR-14
  LUCKY J. CLARK                              )




                                        ORDER



        Magistrate Judge C. Clifford Shirley filed a report and recommendation

 recommending the Court: (1) find that the plea hearing in this case could not be further

 delayed without serious harm to the interests of justice; (2) grant Defendant’s motion to

 withdraw his not guilty plea to the charges of the Indictment in Case No. 3:19-CR-64; (3)

 accept Defendant’s plea of guilty to the charge in Count 3 of the Indictment in Case No.

 3:19-CR-64, charging him with possession with intent to distribute marijuana, in violation

 of 21 U.S.C. § §§ 841(a)(1) and 841(b)(1)(D); (4) accept Defendant’s plea of guilty to the

 charge in the Information in Case No. 3:20-CR-14, charging him with possession of a

 firearm by an unlawful user of a controlled substance, in violation of 18 U.S.C. § §§

 922(g)(3) and 924(a)(2); (5) adjudicate Defendant guilty of the charge set forth in Count 3

 of the Indictment in Case No. 3:19-CR-64; (6) adjudicate Defendant guilty of the charge

 set forth in the Information in Case No. 3:20-CR-14; and (7) find Defendant shall remain

 in custody until sentencing in this matter [Doc. 91], the matter of custody to be addressed


Case 3:19-cr-00064-PLR-HBG Document 81 Filed 07/16/20 Page 1 of 3 PageID #: 422
 by separate order.      Neither party filed a timely objection to the report and

 recommendation. After reviewing the record, the Court agrees with the magistrate judge’s

 report and recommendation.      Accordingly, the Court ACCEPTS and ADOPTS the

 magistrate judge’s report and recommendation [Doc. 71] pursuant to 28 U.S.C. § 636(b)(1)

 and ORDERS as follows:

       (1)    The Court finds that the plea hearing could not be further delayed without

              serious harm to the interests of justice.

       (2)    Defendant’s motion to withdraw his not guilty plea to the charges of the

              Indictment in Case No. 3:19-CR-64 is GRANTED;

       (3)    Defendant’s plea of guilty to the charge in Count 3 of the Indictment in Case

              No. 3:19-CR-64 charging him with possession with intent to distribute

              marijuana, in violation of 21 U.S.C. § §§ 841(a)(1) and 841(b)(1)(D) is

              ACCEPTED;

       (4)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count 3

              of the Indictment in Case No. 3:19-CR-64;

       (5)    Defendant’s plea of guilty to the charge in the Information in Case No. 3:20-

              CR-14 charging him with possession of a firearm by an unlawful user of a

              controlled substance in violation of 18 U.S.C. § §§ 922(g)(3) and 924(a)(2)

              is ACCEPTED;

       (6)    Defendant is hereby ADJUDGED guilty of the charge set forth in the

              Information in Case No. 3:20-CR-14; and




Case 3:19-cr-00064-PLR-HBG Document 81 Filed 07/16/20 Page 2 of 3 PageID #: 423
       (7)   Defendant SHALL REMAIN in custody pending a resolution of his motion

             for release from custody pending his sentencing hearing.

       (8)   Defendant’s sentencing hearing shall be held at 11:00 a.m. on October 26,

             2020.

       SO ORDERED.

       ENTER:


                                 ____________________________________________
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                           3




Case 3:19-cr-00064-PLR-HBG Document 81 Filed 07/16/20 Page 3 of 3 PageID #: 424
